OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 25, 1992. On October 10, 1996, respondent was convicted upon her plea of guilty in the Superior Court of Arizona, Coconino County, of attempted transportation of more than two pounds of marihuana for sale, in violation of Arizona Revised Statutes § 13-3405. Respondent was sentenced to a three-year term of imprisonment. Respondent consented to the entry of an order of disbarment in Arizona and was disbarred by order entered February 11, 1997. On June 2, 1998 (251 AD2d 1094) this Court entered an order suspending respondent and directing her to show cause why a final order of *131disbarment should not be entered pursuant to Judiciary Law § 90 (4) (b) and (e). Respondent failed to respond to the order to show cause.
We conclude that attempted transportation of more than two pounds of marihuana for sale is essentially similar to criminal possession of marihuana in the second degree, a class D felony (Penal Law § 221.25). Accordingly, respondent is automatically disbarred pursuant to Judiciary Law § 90 (4) (b) and (e).
Pine, J. P., Lawton, Hayes, Wisner and Balio, JJ., concur.
Final order of disbarment entered pursuant to Judiciary Law § 90 (4) (b) and (e).